This is an appeal by employer and its insurance carrier from an award of death benefits in favor of the widow and minor children of John Urban. The only questions involved are causal relationship and dependency of a stepson. The board found that on May 22, 1944, the deceased was injured in the course of his employment and as a result sustained an inguinal hernia which later caused him to suffer from a pulmonary embolism which subsequently caused his death. The board also found that a stepson of the decedent was dependent upon him for support. The evidence sustains the findings of the board. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Russell and Deyo, JJ.